Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162166                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162166
                                                                   COA: 353879
                                                                   Oakland CC: 1984-065074-FC
  MICHAEL ALBERT KVAM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 3, 2020
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals, which shall
  hold this case in abeyance pending its decisions in People v Nye (Court of Appeals
  Docket No. 351480) and People v Terry (Court of Appeals Docket No. 353663). After
  Nye and Terry are decided, the Court of Appeals shall reconsider this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 19, 2021
           t0512
                                                                              Clerk